105 F.3d 668
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re W. David WESTON, Debtor.Herbert STOLTENBERG, Appellant,v.Harold MASUNAGA, Dr.;  Yukio Ayabe, Appellees.
No. 95-16259.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 10, 1996.Decided Jan. 9, 1997.

Before:  BROWNING, SKOPIL, and BRUNETTI, Circuit Judges.
MEMORAMDUM*
Herbert Stoltenberg and other judgment creditors of Chapter 7 debtor W. David Weston, appeal from the district court's order vacating the bankruptcy court's order for contempt and sanctions against appellees Harold Masunaga, Yukio Ayabe and Richard Bigelow.
Initially, we hold that the district court erred in holding that the bankruptcy court lacked subject matter jurisdiction to sanction the appellees.  See In re Rainbow Magazine, Inc., 77 F.3d 278, 285 (9th Cir.1996) (holding that bankruptcy courts possess authority to sanction parties).  In addition, the district court erroneously relied upon evidence not before the bankruptcy court in making extensive additional findings of fact.  See In re Hall, Bayoutree Assocs., Ltd., 939 F.2d 802, 805 (9th Cir.1991) ("If the bankruptcy court's factual findings are silent or ambiguous as to a material factual question, the district court must remand the case to the bankruptcy court for the necessary factual determination;  the district court may not make its own independent factual findings.")  (emphasis added).  Therefore, the district court's entire order is vacated.


1
At oral argument, the appellant allowed that he "long ago repaid" the amount of the original sanctions to the appellees and would not pursue this matter upon remand to the bankruptcy court.  Consequently, we dismiss this case, holding that the dispute is moot and warrants no further proceedings.


2
THE DISTRICT COURT'S ORDER IS VACATED AND THIS CASE IS DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3